Citation Nr: 1215813	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-17 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent prior to October 25, 2005, and greater than 50 percent prior to August 12, 2006, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which assigned a higher 50 percent rating for the Veteran's service-connected PTSD, effective October 25, 2005.  Thereafter, the Veteran's file was transferred to the RO in Cheyenne, Wyoming.  

In a January 2008 rating decision, the Cheyenne, Wyoming RO assigned a 100 percent rating for the Veteran's service-connected PTSD, effective June 21, 2007.  In a March 2008 rating decision, the RO determined that August 12, 2006 was the appropriate effective date for a 100 percent rating for PTSD because new evidence indicated that the Veteran voluntarily resigned from his prior employment on that date.   

This case was previously before the Board in October 2010 at which time the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) and denied the Veteran's claim for disability ratings greater than 30 percent prior to October 25, 2005, and greater than 50 percent prior to August 12, 2006 for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued an order granting the parties' Joint Motion for Partial Remand (Joint Motion) to vacate the Board's decision regarding increased ratings for PTSD greater than 30 percent prior to October 25, 2005 and greater than 50 percent prior to August 12, 2006 and remanded the issue to the Board for compliance with the Joint Motion.   

The Board notes that while the Veteran failed to submit a timely substantive appeal with regard to the 30 percent initial evaluation assigned for his service-connected PTSD by the January 2004 rating decision, VA subsequently took actions which would reasonably have led the Veteran to believe that the issue of an initial rating in excess of 30 percent prior to October 25, 2005 was on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2011); See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, by treating the assignment of the 30 percent initial disability rating prior to October 25, 2005 as if it were part of the appellant's timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of the filing.  In Percy, The Court stated, "If VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says."  Id. at 46.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Prior to October 25, 2005, the Veteran's symptoms of PTSD have been described by medical providers as moderate in degree on all occasions and severe in degree on one occasion, with Global Assessment of Functioning (GAF) scores ranging from 42 on one occasion to 50 and 55 on all other occasions, and symptoms most consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  From October 25, 2005 to August 12, 2006, the Veteran's symptoms of PTSD have been described by medical providers as moderate to severe in degree, with a GAF score of 48, and symptoms most consistent with occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent prior to October 25, 2005 and greater than 50 percent prior to August 12, 2006 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in an August 2003 letter, which advised the Veteran of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A December 2005 letter provided similar information.  June 2007 and July 2008 letters further advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records and examination reports, Vet Center treatment summaries, statements from VA treatment providers, private treatment records and lay statements.  It appears that all identified private and VA treatment records have been obtained.  There is no indication of the existence of additional evidence to substantiate the claim. 

Prior to August 12, 2006, the Veteran was afforded VA examinations pertaining to the disability on appeal in December 2003 and December 2005.  38 C.F.R. § 3.159(c) (4) (2011).  The aforementioned VA examinations are adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and in presenting for examinations for the disability on appeal.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Here, service connection for PTSD was established in a January 2004 rating decision, with a 30 percent evaluation assigned effective June 10, 2003.  The Veteran appealed the initial rating assigned.  Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's PTSD is rated under 38 C.F.R. § 4.71a, DC 9411.  Under that code, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

In this case, there are two periods of time at issue: prior to October 25, 2005, for which the RO assigned a 30 percent rating for PTSD; and from October 15, 2005 to August 12, 2006, for which the RO assigned a 50 percent rating.  The Board will consider the proper evaluation to be assigned for both time periods.

      a. Prior to October 25, 2005

Evidence relevant to the severity of the Veteran's PTSD received prior to October 25, 2005 includes a May 2003 psychiatric summary from the Veteran's treating VA psychologist dating since January 2003, a VA examination, VA treatment records and statements of the Veteran.  

Unless otherwise specified, prior to October 25, 2005, complaints pertaining to the Veteran's service-connected PTSD included:  sleeping only 3 to 4 hours per night with difficulty falling asleep and maintaining sleep most nights; frequent nightmares and kicking and screaming during sleep; social withdrawal; an inability to feel love or communicate his feelings; martial discord; elevated anxiety and bouts of depression; always expecting the worst to happen and searching other's actions and verbalizations for clarification of his worst fears; intense anger and becoming enraged with the slightest provocation; being overly suspicious of other's motives; a hyper startle response with a constant sense of impending danger; panic attacks; flashbacks at least once a week of combat experiences and industrial accidents; being overly cautious and unable to trust; and a phobia of crowds.   

In May 2003, a Vet Center assessment summary indicated that the Veteran's wife, to whom had been married to since 1991, reportedly complained that the Veteran expressed unwarranted anger towards their son, was isolative and generally appeared to be in a downward spiral.  The Veteran characterized his marriage as one of poor communication due to his tendency to isolate and attack verbally.  He reportedly considered attempting suicide a few weeks prior, however, he did not want to leave his son without a father.  He experienced extreme stress at his job but his sense of responsibility drove him to continue.  Isolative tendencies, a quick temper, depression and elevated anxiety resulted in family hardship and marital discord.  For most of his life, the Veteran used work and denial as somewhat effective coping mechanisms, however, he was unable to maintain that strategy and he felt his life was out of control with intensified symptoms of PTSD over time.  The Veteran felt his work and family life were threatened.  The psychologist diagnosed PTSD and assessed a GAF score of 50.

In December 2003, the Veteran underwent a VA PTSD examination.  PTSD symptomatology reportedly became markedly worse 1 year prior when a propane tank blew up at the Veteran's place of employment in an underground storage for propane.  The Gulf War was also aggravating his symptoms.  Occupationally, the Veteran denied having received any reprimands but he stated that his work was volatile given the aforementioned explosion of a propane tank.  Socially, the Veteran had 1 grown son and a few friends.  However, he was no longer able to participate in his usual hobbies of hunting and fishing because he found it difficult to shoot a gun or kill anything.

Mental status examination in December 2003 revealed that the Veteran was well dressed with good eye contact.  He was alert and oriented and there was no evidence of psychosis, hallucinations or delusions.  Past thoughts of suicide were reported but not currently.  Mood and affect were slightly restricted and blunted.  With the exception of not remembering 1 of 3 words after 3 minutes and not being able to spell "world" backwards without prompting, memory was otherwise intact.  Impulse control was fair-to-good.  The examiner diagnosed PTSD with moderate stressors resulting in decreased social function.  A GAF score of 55 was assigned.  

In September 2004, the Veteran's Notice of Disagreement to the assignment of the initial 30 percent rating for PTSD noted continued problems sleeping at least 3 to 4 nights a week, constant depression and outbursts of anger that began causing problems at work.  In March 2004, the Veteran reportedly became so angry with a co-worker that he "went over and slapped him in the head." 

An August 2005 VA treatment note indicated that the Veteran had increasing problems with PTSD that were disruptive of family life, described as "moderate" in degree.  He needed to go on medication as soon as possible.  Nevertheless, he remained active at work and he rode horses and his bike.    

In September 2005, the Veteran withdrew his appeal for an initial rating greater than 30 percent for PTSD because his symptoms had improved with counseling.  

To the contrary, in October 25, 2005, a VA psychiatric assessment for evaluation of PTSD and depression revealed additional psychiatric complaints of distractibility, impulsivity and lacking reflection, hyperactivity and self-consciousness.  The Veteran remained married to his wife of more than 20 years.  He visited his father every day and attended a bible church.  He remained employed full-time at a propane storage facility 3400 feet underground which he described as terrifying.  He lived in a home that was paid for an enjoyed riding his trail horses and camping.  Mental status examination revealed that the Veteran was of average intelligence with a normal fund of knowledge.  Appearance, behavior, attention and abstraction were normal.  Speech was coherent and of normal rate and volume.  Immediate, recent, and remote memory, as well as judgment and insight were all intact.  Affect was withdrawn, sad, anxious, low energy and decreased motivation.  Depression was rated as 4 or 5 on a scale of 0 to 10 with 10 at best.  The psychiatrist diagnosed PTSD, recurrent depression, generalized anxiety disorder, panic disorder without agoraphobia and history of social anxiety.  ADHD (attention deficit hyperactivity disorder) was not ruled out.  Medication was prescribed to facilitate sleep and to treat depression.

A subsequent September 2005 VA treatment note indicated that prescribed medication helped with sleep and anxiousness.  Family stress continued and the Veteran indicated that his relationship with his son was sometimes difficult because the Veteran was hard on him at times.  Review of symptoms was negative for fatigue, and sleep and memory problems.  

On October 13, 2005, a letter from the Veteran's VA Vet Center psychologist revealed additional symptoms of frequent feelings of intense anger that made work very difficult, difficulty concentrating due to hypervigilance, intense anxiety when co-workers were around his work area, thoughts of hurting others and fear of punching a co-worker if approached unannounced or if something provocative was said.  The Veteran's job stress was nearly intolerable in the months prior due to new management and a supervisor who frequently ordered him to do things that put him and others at risk of causing an accident.  The Veteran was "scared to death" at work everyday and he constantly worried about making a mistake that would kill someone.  The Veteran indicated that PTSD greatly interfered with his ability to handle stress at work, especially since having to report to a new supervisor.  He reported that his psychological problems affected his interpersonal functioning due to self isolation out of fear of being provoked and harming someone.  He and his wife were discussing divorce.  He just wanted to live by himself in the desert.  The psychologist opined that the Veteran's PTSD symptomatology caused severe impairment of his ability to handle stress that resulted in the Veteran becoming overwhelmed at work due to stress associated with handling volatile gases.  She believed the Veteran's anger and exaggerated startle responses to unexpected loud noises and stimuli put him at risk of unintentionally hurting a co-worker.  She thought his inability to concentrate and lack of sleep put him and others at risk due to the possibility of making a mistake while handling dangerous equipment and substances.  She also believed that the Veteran's physical health was at risk due to his impairment in handling stress.  She diagnosed PTSD and assessed a GAF score of 42.

October 2005 VA treatment notes revealed that the medication continued to improve the Veteran's sleep.  The Veteran stated that he "may have a little more drive," but he was unsure whether depression had improved.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is properly evaluated as 30 percent disabling prior to October 25, 2005.  During that time, the preponderance of the medical evidence of record demonstrates that the Veteran's symptoms of PTSD were consistently reported as moderate in degree and severe in degree on one occasion without evidence that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, nor have the majority of the symptoms indicated under the criteria for the next-higher 50 percent rating been manifested during this time.  Indeed, the following symptoms were not shown prior to October 13, 2005: circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); panic attacks more than once a week; impaired judgment; and impaired abstract thinking.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Moreover, prior to October 13, 2005, the Veteran's GAF scores ranged from 42 on one occasion on October 13, 2005 to 50 to 55 throughout the remainder of this period.  Such scores reflect primarily moderate symptomatology with serious symptomatology on one occasion on October 13, 2005.  As explained below, when viewing the record as a whole, the Board finds that the Veteran's PTSD symptomatology is adequately addressed by the 30 percent evaluation already assigned under Diagnostic Code 9411.  See id. 

The Board acknowledges that the Veteran intermittently acknowledged past suicidal thoughts, however, the Veteran explicitly clarified that such thoughts occurred in the past and were not current.  He further stated that he could not or would not act on them due to his son.  Indeed, suicidal/homicidal ideations were denied more often than not and none of the treatment providers have indicated that such thoughts impaired the Veteran's functioning.  Accordingly, the Board concludes that suicidal ideations noted in the May 2003 treatment summary have been primarily intermittent and passive in nature without any active ideation, plan, or intent as opposed to persistent with an established plan to act on such ideations.  Indeed, GAF scores assigned prior to October 25, 2005 have reflected only moderate to serious symptoms on one occasion and are not reflective of suicidal ideation.  

In addition, while the Veteran did report panic attacks at least once a week, this suggests that he may not have any panic attacks in any given week or he may have had more than one panic attack in any given week.  However, there is no indication during this time that the Veteran ever complained of panic attacks occurring more than once a week.  

In reaching such conclusion, the Board acknowledges that the Veteran intermittently experienced symptoms included in the criteria necessary for the assignment for a 50 percent evaluation prior to October 25, 2005.  Specifically, the Veteran frequently complained of a depressed mood and his affect was described at times in terms analogous to "flattened." 

In addition, the June 2011 Joint Motion directed the Board to further discuss the Vet Center psychologist's findings that the Veteran was severely impaired in his ability to handle stress, and in particular was overwhelmed concerning stress associated with his job.  The Joint Motion noted that the criteria for a 50 percent rating included criteria of difficulty establishing and maintaining effective work relationships and the 70 percent rating criteria pertained to difficulty in adapting to stressful circumstances (including work or a work-like setting).  In this regard, the Board notes that the October 13, 2005 letter from the Veteran's physiologist attributed the Veteran's occupational stress to the Veteran's new supervisor who allegedly ordered the Veteran and his co-workers complete tasks that were unsafe and put their lives at risk.  While the Veteran's occupational stress may have been intensified by his service-connected PTSD symptomatology, it is likely that any person who believed that they were being asked to do tasks that put their life at risk would be particularly overwhelmed concerning job-related stress.  Indeed, in December 2003, the Veteran described his occupation as "volatile" and he attributed such description to a propane tank blowing up as opposed to strained relations with his co-workers.  As such, it appears that the Veteran's occupational stress was in large part due to the dangers inherent to working in an underground propane storage facility as opposed to his relations with co-workers.  Nevertheless, the Board acknowledges that the Veteran did report that his anger outbursts began affecting his job in a September 2004 statement.  However, in December 2003, the Veteran denied having received any reprimands at work and in August 2005 it was noted that despite symptoms of PTSD, he remained active at work.  Moreover, in December 2004, the Veteran withdrew his appeal because his PTSD symptomatology had improved with treatment.

In light of the above, while not every symptom listed under the rating criteria for a specific evaluation needs to be present, the totality of the evidence reflects that the majority of the symptoms suggested for the assignment of a 50 percent evaluation for PTSD have not been present and these symptoms, in and of themselves, did not impact functioning such that a higher rating is more nearly approximated.  Indeed, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity.  In this regard, the Veteran has not submitted any evidence indicating that his reliability and productivity had been reduced.  While he and his psychologist did report fear that such would occur, it does not appear that his PTSD resulted in missed work or any mistakes or errors on the Veteran's behalf that resulted in reduced reliability or productivity.

In summary, the Board concludes that the Veteran's PTSD has been adequately addressed by the 30 percent evaluation already assigned under Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Therefore, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent at any point prior to October 25, 2005.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

      b.  From October 25, 2005 to August 12, 2006

Evidence relevant to the severity of the Veteran's PTSD dating from October 25, 2005 to August 12, 2006 includes VA treatment records, a December 2005 VA psychiatric examination, and a May 2006 request for divorce and lay statements. 

In October 2005, the Veteran's claim for an increased rating for PTSD revealed continued complaints of marital conflict and problems with sleep, anger, and concentration.  

VA treatment records in November 2005 revealed that the Veteran was sleeping better but he increasingly thought he needed to get out of his job which continued to terrify him.  He remained married to his wife of over 20 years but family stress continued.  Subsequently, the Veteran reported that his depression was better (ranked 8 out of 10 with 10 at best).  Mental status examination revealed that the Veteran's mood was euthymic.  There was no evidence of psychotic thoughts and suicidal and homicidal ideations were denied.  His medical status was described as stable and healthy.  Diagnostic impressions included PTSD and depression.  

The Veteran underwent a VA psychiatric examination in December 2005.  The Veteran reported that his symptoms of PTSD had worsened since examination in 2003.  Recurrent symptoms included disturbed sleep with some nightmares, periodic flashbacks, periodic panic attacks at least weekly, feelings of violence and hyperarousal, intrusive thoughts, a loss of impulse control and avoidance of people to better control PTSD symptoms.  In addition, he reported significant marital problems with his marriage on the verge of divorce.  He also reported domestic violence a few years prior.  The Veteran was taking medication for sleep disturbances and depression which helped a little bit.  Occupationally, the Veteran reported that he remained employed and it was very volatile in that a propane tank blew up three years prior.  He reported less problems with his boss but allegedly received reprimands in the past due to difficulty controlling impulses.  He felt like quitting at times and reported difficulty hanging on to his job.

Mental status examination revealed that the Veteran appeared clean with normal speech and good eye contact.  He was alert and oriented to person, place and time.  His mood was apprehensive and anxious.  There were no suicidal/homicidal ideations, hallucinations, delusions or impairments in thought process.  Speech was normal.  Concentration was problematic.  Impulse control was fair although domestic violence was admitted a few years prior.  The Veteran was independent in his activities of daily living which appeared to be adequate.  The examiner diagnosed chronic PTSD moderate to severe in degree and assessed a GAF score of 48.  The examiner stated that such diagnosis had more of an effect on employment and a significant effect on his marriage.  

An April 2006 statement from the Veteran's Vet Center psychologist indicated that during marriage counseling, the Veteran's wife complained of his apparent inability to express loving feelings toward her, his avoidance of activities with her, and frequent episodes of intense anger toward her.  The Veteran admitted to being a workaholic with anger problems and he did not seem to understand his wife's complaints about his emotional distancing from her.  The psychologist stated that in her opinion, the Veteran's marital problems were directly caused by his service-connected PTSD. 

In May 2006, the Veteran and his wife mutually filed a stipulation and order to amend their pleadings for separate maintenance to a complaint for divorce.  

The Veteran's June 2006 Notice of Disagreement indicated that his personal life was not better but worse.  He continued to work but it caused him so much anger that he had a hard time keeping control.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is properly evaluated as 50 percent disabling from October 25, 2005 to August 12, 2006.  During that time, the preponderance of the medical evidence of record demonstrates that the Veteran's symptoms of PTSD were reported as moderate to severe in degree without evidence that the Veteran's PTSD had resulted in occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Nor have the majority of the symptoms indicated under the criteria for the next-higher 70 percent rating been manifested during this time.  Indeed, the following symptoms were not shown from October 25, 2005 to August 12, 2006:  suicidal ideation; spatial disorientation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and neglect of personal appearance and hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Moreover, the Veteran's only GAF score during this time was 48.  Such score reflects serious symptomatology which is reflective of the 50 percent evaluation currently assigned.  As such, the Board finds that the Veteran's PTSD symptomatology is adequately addressed by the 50 percent evaluation already assigned under Diagnostic Code 9411.  See id. 

In reaching such conclusion, the June 2011 Joint Motion directed that the Board provide additional consideration as to whether the Veteran experiences impairment with deficiencies in most areas as outlined by the criteria under the 70 percent rating.  

In this regard, the evidence does not demonstrate that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships.  While the evidence shows that the Veteran suffers from social impairment, in that he has been irritable and isolative with minimal socialization, the evidence does not show that he necessarily is unable to establish and maintain such relationships. 

Of note, while the Veteran did divorce his wife of over 20 years during this time, he also reported having a few friends and attendance at a bible church.  In addition, the Veteran had a close relationship with his father and a relationship with his grown son although strained at times.  As for industrial impairment, although the Veteran appeared to have difficulty adapting to stressful circumstances, he nevertheless was able to overcome such difficulties and he remained employed and even reported improvement in his relations with his colleagues.  

In addition, while the Veteran has reported impaired impulse control, mental status examination in December 2005 reflected fair impulse control although reports of domestic violence were reported years prior.  As such, there is no indication that the Veteran was ever physically violent during this time.  Indeed, while the Veteran expressed fears of becoming physically violent if provoked, the criteria for a 70 percent evaluation suggests that impaired impulse control is associated with unprovoked irritability with periods of violence which have not been shown.  Indeed, the Veteran reported being intensely angry with his job during this time, however, there is no evidence that he ever acted on any associated negative impulses associated with such anger.  Indeed, the Veteran reported improved relations with his colleagues during this time.  Moreover, the Veteran reported self isolated due to fear of acting out on his impulses which is not reflective of impaired impulse control.

While the Veteran has reported depressed mood, avoidance behavior, intrusive thoughts and flashbacks, mental status examination in December 2005 reflected that thought and communication were within normal limits, no psychotic symptoms, intact hygiene and other basic activities of daily living, orientation to person, place, and time, no obsessive ritualistic behaviors, and normal speech.

While the evidence outlined above supports a 50 percent rating, it is not consistent with a 70 percent rating.  The total available evidence suggests a condition without attendant signs and symptoms that would warrant an increased 70 percent disability rating under Diagnostic Code 9411.  The Board also points out that in cases such as this, VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Accordingly, the Board finds that the currently assigned 50 percent evaluation for PTSD from October 25, 2005 to August 12, 2006 is appropriate for the entire rating period.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate PTSD, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent prior to October 25, 2005 and in excess of 50 percent from October 25, 2005 to August 12, 2006.   

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The competent medical evidence of record fails to demonstrate that a rating in excess of the 30 percent assigned prior to October 25, 2005 or in excess of the 50 percent assigned from October 25, 2005 to August 12, 2006 is warranted for the Veteran's service-connected PTSD at any point during those periods and the currently assigned evaluations are therefore appropriate.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, entitlement to a rating in excess of 30 percent prior to October 25, 2005 and in excess of 50 percent from October 25, 2005 to August 12, 2006 for PTSD is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

An initial disability rating greater than 30 percent prior to October 25, 2005, and greater than 50 percent prior to August 12, 2006, for PTSD is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


